DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 06/02/2022. Claims 1-2, 4-12, 14-20 are pending in the office action.
Claims 1, 9, 11, 14, and 19 have been amended.
Claims 3 and 13 have been canceled.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive as the follow reason:
Applicant’s position:
Mrugalski does not disclose the claim feature "neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles." While Mrugalski discloses "each of the plurality of child test patterns being derived by inverting bits of the parent test pattern corresponding to one or more scan shift clock cycles," Mrugalski does not teach or suggest that the "one or more scan shift clock cycles" are separate by a constant number of shift clock cycles. The advantages of equal spacing between the bits being inverted are discussed in e.g., paragraphs [0058] and [0059] of the specification section of the present application - helping reduce storage space for the child test pattern information. 
Moreover, Mrugalski does not disclose "performing a circuit structural analysis first to identify supergates, running an automatic test pattern generation (ATPG) process using the supergates to determine parent test patterns, and generating child test patterns for the parent test patterns." According to paragraph [0061] of the specification section of the present application, "[s]upergates have tree-like structures comprising a homogenous type of gates and fan-out free regions (FFRs) they belong to." Fig. 7 and paragraphs [0061] and [0062] also discuss about benefits relating to these claim features. Paragraphs [31], [33]-[35] in Mrugalski cited by the Office Action discuss about LBIST, ATPG, test compression, and hybrid technologies. Nowhere in Mrugalski mentions "supergates" or circuit structures similar to it, let alone identifying them and use them to determine parent test patterns. 
Examiner’s position:
Examiner respectfully disagrees with Applicant’s position as the follow:
First of all, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more scan shift clock cycles" are “separate by a constant number of shift clock cycles”; and “helping reduce storage space for the child test pattern information”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the amended limitation “neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles” which is new matter and that has not been described in the Application’s specification (i.e., disclosure). The Application’s specification, paragraph [0005], describes “the plurality of shift clock cycles for bit inverting occur every m shift clock cycle”; and paragraph [0051], describes “the bit-inverting circuitry 230 is configured to invert bits of a parent test pattern associated with a plurality of shift clock cycles based on the bit-inverting signal to generate a child test pattern during a shift operation. Here, the plurality of shift clock cycles for bit inverting occur every m shift clock cycles. Accordingly, m represents a distance between successive bit-inverting time frames. The child test pattern information comprises information of m and location of the plurality of shift clock cycles in the shift operation.” There is nothing described “neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles”. 
However, the broadest interprets light from Applicant specification “each of the parent pattern seeds may be assigned a list of effective time frames (cycles), hence, each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and “each of the child test patterns indicates the location corresponding to the scan shift clock cycle where bits are inverted”.
Thus, Applicant is directed to Mrugalski’s Fig. 5, and paragraphs [0039] [0043] and [0044], describes “each of the parent pattern seeds may be assigned a list of effective time frames (cycles), hence, each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and “each of the child test patterns indicates the location corresponding to the scan shift clock cycle where bits are inverted” that reads the limitation “each of the plurality of child test patterns being derived by inverting bits of the parent test pattern corresponding to one or more scan shift clock cycles, neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles”.
Lastly, the application specification described “a supergate” at paragraph [0061],  “Supergates have tree-like structures comprising a homogenous type of gates and fan-out free regions (FFRs)”. 
Applicant is directed to Mrugalski’s paragraph [0037] discloses a cluster consists of a parent pattern and several children vectors derived from it through simple transformations. Consider a test pattern T that detects a stuck-at-0 fault at the output of an n-input AND gate (Tree-like structures whose functionality is equivalent to AND or OR gates with a large fan-in are commonly employed in real and complex designs). This test pattern sets all gate inputs to 1 (for large n, it would be difficult to do it randomly). Now, test patterns that detect stuck-at-1 faults at the same gate inputs have the Hamming distance of 1 to T. Clearly, T is a good parent pattern as it allows one to derive n additional tests through single-bit flipping of its successive components”. Thus, Mrugalski does disclose “a supergate”. 
As above reason, Mrugalski reads on all the limitations in claims 1 and 11.
Mrugalski also read on the dependent claims 2, 4-10, 12, 14-20 as the above reasons.
Therefore, claim rejection is sustained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 1 and 11, amended to include the limitation “neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles” which is the subjected matter not properly describe in the specification as filed, which is “neighboring shift clock cycle”.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 12 recited the limitations “neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles”, but this limitation is unclear where/which is/are “neighboring shift clock cycles.
Examiner Notes: the broadest interprets light from Applicant specification “each of the parent pattern seeds may be assigned a list of effective time frames (cycles), hence, each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and “each of the child test patterns indicates the location corresponding to the scan shift clock cycle where bits are inverted”.
Claims 2, 4-10, 12 and 14-20 are also rejected because are depended directly or indirectly from claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrugalski et al., (U.S. Pub. 2016/0245863).
With respect to claims 1 and 11: Mrugalski discloses one or more computer-readable medium media storage computer-executable instruction for causing a computer to perform a method (‘863, par. 11, par. 13), method comprising: 
creating a system in a circuit design for testing a circuit fabricated according to the circuit design, the system for testing a circuit (‘863, par. 13, fig. 1, fig. 3-4), comprising: 
scan chains comprising scan cells, the scan chains configured, in a test mode, to shift in test patterns, apply the test patterns to the circuit, capture test responses of the circuit, and shift out the test responses (‘863, fig. 1, fig. 3-4, par. 31-32); 
a controller comprising storage circuitry, the controller configured to generate a bit-inverting signal based on child test pattern information stored in the storage circuitry (‘863, fig. 3, controller 320 par. 40-41, “controller 320 configured to invert output of the decompressor 310 at one or more predetermined scan shift clock cycles based on control data stored on chip (i.e., storage circuitry)”); and 
bit-inverting circuitry coupled to the controller (‘863, par. 39, “complementing (e.g., inverting or flipping) bits (e.g., all bits)”, fig. 5, inverter 560), the bit-inverting circuitry configured to generate a child test pattern by inverting a plurality of bits of a parent test pattern during a shift operation based on the bit-inverting signal (‘863, fig. 5, inverter 560, a parent test pattern 510, and child test patterns 520-550, par. 44-45, “multiple scan shift lock cycle”), wherein locations of the plurality of bits are associated with a plurality of shift clock cycles for bit inverting, neighboring shift clock cycles for bit inverting in the plurality of shift clock cycles for bit inverting are separate by m shift clock cycles, and the child test pattern information comprises information of m and location of the plurality of shift clock cycles for bit inverting in the shift operation (‘863, par. 43, “the complement signal 470 is set to 1 (i.e., m) for a single clock cycle period … during each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted”, and also fig. 5, child test patterns 520-550, Mrugalski’s Fig. 5, and paragraphs [0039] [0043] and [0044], describes “each of the parent pattern seeds may be assigned a list of effective time frames (cycles), hence, each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and “each of the child test patterns indicates the location corresponding to the scan shift clock cycle where bits are inverted).
wherein the parent test pattern and the location of the plurality of shift clock cycles in the shift operation are determined by a test pattern generation software tool (‘863, par. 34, ATPG software that generates compressed pattern, fig. 4 and par. 44, where bits are inverted), the test pattern generation software tool performing a pattern generation process comprising: performing a circuit structural analysis first to identify supergates, running an automatic test pattern generation (ATPG) process using the supergates to determine parent test patterns, and generating child test patterns for the parent test patterns (‘863, par. 31, par. 33-35, par. [0037] discloses a cluster consists of a parent pattern and several children vectors derived from it through simple transformations. Consider a test pattern T that detects a stuck-at-0 fault at the output of an n-input AND gate (Tree-like structures whose functionality is equivalent to AND or OR gates with a large fan-in are commonly employed in real and complex designs). This test pattern sets all gate inputs to 1 (for large n, it would be difficult to do it randomly). Now, test patterns that detect stuck-at-1 faults at the same gate inputs have the Hamming distance of 1 to T. Clearly, T is a good parent pattern as it allows one to derive n additional tests through single-bit flipping of its successive components”. Thus, Mrugalski does disclose “a supergate”.).

With respect to claims 2 and 12: Mrugalski discloses the system recited in claim 1, wherein m is the same for all of child patterns for all of parent test patterns of a test set (‘863, par. 43, “the complement signal 470 is set to 1 (i.e., m) for a single clock cycle period … during each of the times a parent pattern seed is applied, bits corresponding to a single scan shift clock cycle are inverted” and par. 44-45, par. 59, “a single scan shift clock cycle are inverted to derive each child test pattern”).
With respect to claims 4 and 14: Mrugalski discloses the system recited in claim 3, wherein the pattern generation process further comprises: performing pattern reordering, and saving effective child test patterns (‘863, par. 35, “reordering” and par. 43, the list effective cycles kept in another on-chip memory”).
With respect to claims 5 and 15: Mrugalski discloses the system recited in claim 1, further comprising: test pattern decompressing circuitry, test pattern decompressing circuitry configured to decompress compressed parent test pattern into the parent test pattern (‘863, fig. 10-13 and par. 32).
With respect to claims 6 and 16: Mrugalski discloses the system recited in claim 5, wherein the inverting bits is performed in the test pattern decompressing circuitry (fig. 4, par. 39, par. 42-43).
With respect to claims 7 and 17: Mrugalski discloses the system recited in claim 5, wherein the test pattern decompressing circuitry comprises a ring generator and a phase shifter (‘863, par. 42, fig. 4, the ring generator 410 and the phase shifter 420).
With respect to claims 8 and 18: Mrugalski discloses the system recited in claim 7, wherein the inverting bits is performed by XOR gates inserted between the ring generator and the phase shifter (‘863, fig. 4, par. 42, “n two-input XOR gates 450 are placed/inserted between the ring generator 410 and the phase shifter 420).
With respect to claims 9 and 19: Mrugalski discloses the system recited in claim 1, wherein the storage circuitry comprises a first register for storing information of m and a second register for storing information of location of the plurality of shift clock cycles for bits inverting in the shift operation (‘863, fig. 3, par. 40, controller 320, storage/registers 330 and 340 and fig. 4, par. 43 and par. 44 and also see fig. 5).
With respect to claims 10 and 20: Mrugalski discloses the system recited in claim 9, wherein the controller further comprises a down counter, the down counter being coupled to outputs of the second register, and the bit-inverting signal is generated based on combining outputs of the down counter and outputs of the first register (‘863, fig. 4, 460 and counter 490).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851